PER CURIAM.
The facts of this case are virtually identical to the facts in the case of Food ’n Fun, Inc. v. Department of Transportation, 493 So.2d 23 (Fla. 1st DCA 1986), and the issues presented are the same. Because these issues have been resolved adversely to the appellee in Food ’n Fun and in numerous other recent decisions of this court, See, e.g., Wainwright v. State Department of Transportation, 488 So.2d 563 (Fla. 1st DCA 1986); Tri-State Systems, Inc. v. Department of Transportation, No. BJ-428 (Fla. 1st DCA September *90311, 1986), this case must be and hereby is REVERSED.
JOANOS, THOMPSON and NIMMONS, JJ., concur.